PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,039,725
Issue Date:  22 Jun 2021
Application No. 16/122,432
Filing or 371(c) Date: 5 Sep 2018
Attorney Docket No.   5329.211US1 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision in response to the petition under 35 CFR 1.182, filed 28  July 2021, to correct Inventor Benjamin H. SCHRIESHEIM’s  last name  by way of a Certificate of Correction. 

The petition is GRANTED.

The requested Certificate of Correction issued on 24 August 2021, however, a decision had not been rendered and the Office record had not been updated.  The present decision ratifies the premature action.  Accordingly, a new Certificate of Correction will not be issued in response to the petition.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Dan Li,  appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.  

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-6735. Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.


/Diane C. Goodwyn/
Diane C. Goodwyn
Paralegal Specialist, OPET